Beck, J.
(After stating the facts.) We are of the opinion that the court properly refused the grant of an injunction in this case. No evidence was submitted at the hearing, but the sworn answer of the defendants showed that no rules or regulations affecting the business of petitioners had been passed or promulgated or were about to be enforced. The court properly refused to enjoin the commission from considering the rules and regulations set out in the exhibit to the petition. A court will not undertake in advance to enjoin one from considering whether or not he will perform a certain act. Should the Bailroad Commission actually promulgate the rules which they propose to consider, and threaten to enforce them or put them in a form to be enforced, the question as to their power under the laws and the constitution to do this may be raised and reviewed.

Judgment affirmed.


All the Justices concur.